Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-11-2007

Estrada v. Williamson
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3278




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Estrada v. Williamson" (2007). 2007 Decisions. Paper 784.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/784


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 06-3278
                                   ________________

                                 GEORGE ESTRADA,
                                       Appellant

                                            vs.

                               TROY WILLIAMSON
                      ____________________________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                                (D.C. No. 06-cv-00245)
                    District Judge: Honorable James F. McClure, Jr.
                    _______________________________________

                     Submitted Under Third Circuit LAR 34.1(a)
                                       July 5, 2007
             Before: FISHER, ALDISERT and WEIS, CIRCUIT JUDGES
                               (Filed: July 11, 2007)
                            _______________________

                                     OPINION
                              _______________________

PER CURIAM.

             George Estrada appeals from the order of the United States District Court

for the Middle District of Pennsylvania denying his petition for writ of habeas corpus

under 28 U.S.C. § 2241. Estrada, a federal prisoner who is incarcerated at the Allenwood

United States Penitentiary (“USP-Allenwood”), challenged the Bureau of Prison’s


                                            1
regulation prohibiting threatening another with bodily harm on the grounds that it was

void for vagueness. Estrada also alleged that the disciplinary proceedings held regarding

his violation of this regulation denied him due process. For the following reasons, we

will affirm the order of the District Court.

              Upset about a job change, Estrada approached his female unit manager in

the prison dining hall during the noon meal. Estrada concedes that he addressed her with

a loud and boisterous tone of voice, and that each time he spoke to her he stepped towards

her direction. Estrada was told to settle down, and when he did not, he was escorted from

the dining hall to the Special Housing Unit. Estrada’s unit manager then wrote an

incident report charging Estrada with threatening another with bodily harm in violation of

Code 203. An investigation was initiated which included interviews with Estrada and a

prison employee who witnessed the incident. A Unit Disciplinary Committee (“UDC”)

hearing was convened in March 2005. The UDC then referred the charges to the

Disciplinary Hearing Officer (“DHO”) for further proceedings.

              A DHO hearing was convened in April 2005. DHO K. Bittenbender

determined that upon consideration of Estrada’s size, mannerisms, movements, and tone

of voice during the incident, Estrada had committed the prohibited act of threatening

another with bodily harm or any other offense in violation of Code 203. Estrada was

sanctioned to a thirty day term of disciplinary segregation, a one year loss of telephone

and visiting privileges, a twenty-one day loss of good conduct time and a sixty day loss of

non-vested good conduct time. Estrada filed a petition for writ of habeas corpus under 28

                                               2
U.S.C. § 2241 seeking reinstatement of his good conduct time and privileges. The

District Court denied his petition.

              We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253(a). We

exercise plenary review of a district court’s legal conclusions in a habeas proceeding; any

factual determinations made by the district court will be upheld unless found to be clearly

erroneous. See Wilson v. Beard, 426 F.3d 653, 659 (3d Cir. 2005).

              On appeal, Estrada does not dispute the District Court’s conclusion that the

DHO’s decision was based upon “some evidence.” Rather, Estrada contends that he was

denied due process because: (1) Code 203 is unconstitutionally vague; and (2) his UDC

hearing was held a few days late.1 For the reasons that follow, we will affirm the District

Court’s order.

              Estrada contends that Code 203 is unconstitutionally vague. We disagree.

Estrada was charged with violating Code 203, which prohibits threatening another with

bodily harm or any other offense. See 28 C.F.R. § 541.13, Table 3. We have long

“reject[ed] the view that the degree of specificity required of [prison] regulations is as

strict in every instance as that required of ordinary criminal sanctions.” Meyers v.

Alldredge, 492 F.2d 296, 310 (3d Cir. 1974). “Prisoners, unlike free men, must well

know that they are considered potentially dangerous men and must expect to be highly


              1
                 Estrada also argues that the investigation of the incident was inadequate,
the incident report was vague, and the disciplinary process was not impartial. Because
Estrada did not raise these arguments in the District Court, we decline to reach them here.


                                              3
regimented. In such cases the law requires less in the way of notice, and places a greater

burden on the individual to make inquiry or ask permission before acting.” Id. at 311

(quoting Landman v. Royster, 333 F. Supp. 621, 655-56 (E.D. Va. 1971)). Given

Estrada’s status as a prisoner, his size, his admittedly loud and boisterous tone of voice,

and the fact that he continually stepped towards the female employee during the incident,

Estrada should have realized that his actions could constitute a violation of Code 203.

              Estrada also contends that he was deprived of due process because his UDC

hearing was held six days late. Having carefully reviewed the District Court record, we

find no error in its decision to deny Estrada habeas corpus relief. The District Court

correctly determined that Estrada was afforded all of the process that he was due under

Wolff v. McDonnell, 418 U.S. 539 (1974).

              For these reasons, we will affirm the order of the District Court dismissing

Estrada’s habeas petition.




                                              4